1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 NEW MEXICO BUILDING PRODUCTS,
 8 INC.,

 9          Plaintiff-Appellee,

10 v.                                                                                    NO. 30,651

11 PREMIERE DEVELOPMENT, INC.,
12 and KURT YOUNG,

13          Defendants-Appellants.


14 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
15 Raymond Z. Ortiz, District Judge

16 Rubin Katz Law Firm
17 Joe Turk
18 Santa Fe, NM

19 for Appellee

20 Kurt Young
21 Santa Fe, NM

22 Pro se Appellant


23                                 MEMORANDUM OPINION
1 CASTILLO, Judge.

2       Summary dismissal was proposed for the reasons stated in the notice of

3 proposed disposition. No memorandum opposing summary dismissal has been filed,

4 and the time for doing so has expired.

5       Dismissed.

6       IT IS SO ORDERED.



7                                          ___________________________________
8                                          CELIA FOY CASTILLO, Judge

9 WE CONCUR:




10 __________________________________
11 RODERICK T. KENNEDY, Judge




12 __________________________________
13 MICHAEL E. VIGIL, Judge




                                             2